El Juez Asociado, Se. Wole,
emitió la opinión del tribunal.
En 4 de mayo de 1909, la Corte de Distrito de Mayagiiez, dictó sentencia, desestimando la demanda en el presente caso, *44con las costas al demandante. Contra esta sentencia se inter-.pnso recurso de apelación, en 11 de mayo de 1909. En 15 de mayo, la corte formuló y presentó una exposición de hechos, con conclusiones legales, qne también se titula sentencia. Se presentaron excepciones contra los fundamentos de hecho con-signados en dicha exposición; esas excepciones fueron enmen-dadas en cuanto a algunos puntos, y el apelante alega multi-tud de razones por qué los fundamentos de hecho son erró-neos. La consideración de gran número de los errores ale-gados, envuelve la cuestión de la importancia de las pruebas,1 y del valor que ha de darse a la declaración del demandante. Es evidente por los fundamentos de hecho, que el tribunal no dió crédito al testigo principal del demandante; y a menos que aparezca en los autos, algo que nos convenza claramente de que el tribunal tenía prevención contra el testigo, o se ha-llaba movido por pasión o parcialidad, o ha cometido un error manifiesto, no podemos decir en el presente caso, que los fun-damentos de hecho eran erróneos en este respecto.
Este era un pleito entablado para anular una escritura, otorgada por el demandante, Rafael Cruz, a favor de los de-mandados, Ulises y Ernesto López Díaz, por la consideración, o causa de $8,000, según se relata en la escritura. El deman-dante también pidió $25,000, por daños y perjuicios. Se hicie-ron por parte de dicho demandante, tres afirmaciones prin-cipales, a saber:
1.' Que el documento fué firmado sin su consentimiento.
2. Que fué persuadido a comparecer ante el notario, y per-mitir que se firmase dicho documento, por representaciones fraudulentas, por partes de Alberto O’Neill, primo del cesio-nario, que parabién figura como demandado en el presente caso.
3. Que no hubo causa o consideración, en la transacción.
La primera afirmación fué contradicha por la propia de-claración del demandante, con respecto a que se le había per-suadido a comparecer ante el notario, y permitir que se fir-mase la escritura, según sostuvo en la segunda afirmación. *45Además, el anciano notario qne otorgó la escritura, lo mismo qne sn hijo, hicieron deposiciones, tendentes a demostrar qne Rafael Cruz otorgó legalmente dicha escritura a presencia de ellos. En esa ocasión, él mismo, según lo demuestra sn propia declaración, insistió sobre algunas modificaciones en la escritura con respecto al terreno descrito. Son claras las pruebas de que dicho Cruz, según tocias las apariencias, esta-ba deseoso y dispuesto a firmar la escritura, y que lo hizo con el pleno conocimiento de que estaba firmando un documento de esta clase. También- es clara la prueba de que él anterior-mente-había tenido experiencia-en negocios análogos, aunque declaró que había reposado una gran confianza en Ulises Ló-pez, que también figura como demandado y que es el padre de los otros dos demandados del mismo apellido.
El segundo punto alegado por el apelante, es que la escri-tura fué obtenida mediante falsas representaciones por parte del demandado,■ Alberto O’Neill. Las afirmaciones esenciales de la demanda son, que Alberto O’Neill, en combinación, cons-piración y de acuerdo con los demandados, y con la intención de privar al demandante de los bienes antes descritos, y sa-biendo que el demandante era una persona analfabeta, igno-rante, y sin experiencia en negocios de esta índole, y que tenía en él reposada su plena confianza, le representó falsamente, e hizo creer a dicho demandante, que una hija suya, que había contraído matrimonio con un tal Antonio Ponce, contra su voluntad, le arrebataría en los tribunales de justicia, parte de o todos los bienes descritos en la demanda, si no vendía o traspasaba dichos bienes a otra persona, por medio de escri-tura o documento ante notario. Luego se consigna en la de-manda, que los demandados, prosiguiendo su ^fraudulenta combinación y conspiración, 'persuadieron al demandante, a qne compareciera ante un notario, y otorgara la escritura, cu-ya anulación se solicita ahora por el actor. En el párrafo sexto de la demanda, se consigna que, prosiguiendo du conspi-ración y combinación, los demandados le ofrecieron ciertos documentos, que, según su creencia, eran pagarés a su orden, *46y los cuales documentos le fueron ofrecidos como la cantidad o importe de dicha venta; y que él rehusó y todavía rehúsa, y ha rehusado siempre, aceptar dichos documentos, y que no se le ha satisfecho cantidad o suma de dinero alguna.
El demandante y otros, hicieron, en efecto, declaraciones tendentes a demostrar que el demandante había consentido en el otorgamiento de la escritura, por las representaciones que le hiciera Alberto O’Neill, primo del cesionario, al efecto de que, mediante dicha escritura, Ulises López, padre del cesio-nario, le salvaría de un pleito, que, según se le dijo, iban a entablar contra él, su hija, Alejandra Cruz, y el esposo de ésta, Antonio Ponce. El demandante declaró que Alberto O’Neill le había dicho constantemente que el traspaso de bienes era necesario para salvarle de ese resultado; que dicho Alberto O’Neill le había enseñado varias cartas de un abo-gado, Salvador Mestre, referentes a dicho asunto; y que él mismo Mestre, así lo dijo el demandante, reconoció que esas cartas habían sido escritas con el objeto de conseguir la pro-piedad para López Díaz.
Debe observarse que el demandante es un hombre que em-pezó su carrera como simple peón, y que ha adquirido consi-derables bienes; pero no explica por qué-fuera necesario para su salvación, el traspaso de la propiedad descrita en la de-manda, ni en qué forma estuviera en peligro, ni por qué sus demás bienes, sus terrenos, ganado y dinero, no estuvieran afectados. El admite que respecto a un posible pleito, está en la misma situación, desde que se otorgó la escritura, como lo estaba antes; y alega que no teme ningún pleito de su hija, porque ella no tiene derechos que pudiera hacer-valer contra él. El abogado, Mestre, admite que él escribió una carta a O’Neill, preguntando sobre los bienes de Cruz, y el vínculo de parentesco entre Cruz y Ponce; pero niega haber escrito cualquier otra carta, o haber hecho cualquier otra manifes-tación. Como hemos dicho anteriormente, no vemos que el tribunal haya cometido error alguno, al no dar crédito a la declaración de Cruz; pero en todo caso, para anular o res-*47cindir un contrato, por el motivo de frande, es necesario algo más que lo probado en el presente caso. La prueba del fraude debe ser clara y convincente. (Calzada v. Carrero, resuelto en 2 de junio de 1909; Lamas Lamela v. Manuel Roig y Hernández, resuelto en 24 de junio de.1909.)
El demandante acusó a los demandados, López Díaz y O’Neill, de frande, combinación y colusión. No hubo absolu-tamente prueba alguna de tal fraude o combinación. No hubo prueba alguna de que Alberto O’Neill fuera el agente de.los hermanos, López Díaz, excepto en ayudarles para obtener la escritura. No hubo prueba de que Alberto O’Neill, si es que hizo las representaciones que se le atribuyen, las hizo en pro-secución de algún plan o acuerdo entre él y los demandados, López Díaz. Si es un hecho el qué Alberto O’Ñeill le hiciera al demandado las fraudulentas representaciones que se ale-gan, para llevar a cabo la venta de la propiedad, por ese solo hecho no se les puede imputar a los demandados, el conoci-miento ni la responsabilidad de dichos actos.
Además, suponiendo qne el demandante sea una persona normal, y capaz de cuidar de sus propios intereses, entonces resultaría que él, en el presente caso, trataba de poner parte de o todos sus bienes, fuera del alcance de los procedimientos legales. Esta es una afirmación contenida en la misma de-manda. En otras palabras, en el caso de haberse dictado sen-tencia contra él, quiso evitar que sus bienes estuviesen suje-tos a los procedimientos judiciales. Esto de por sí, hubiera sido un fraude ante la ley. La parte que comparece ante los tribunales, pidiendo justicia, con motivo de fraude, debe pre-sentarse con las manos limpias. In pari delicto potior est conditio defendentis.
Hay casos en que se ha declarado que, cuando una persona de carácter débil, con más frecuencia, una mujer, ha sido en-gañada por otra persona, en quien la víctima confía, los tribunales intervendrán para anular un traspaso de bienes.
Harding v. Handy, 11 Wheat, 103.
Allore v. Jewell, 94 U. S., 506.
*48Conley v. Nailor, 118 U. S., 133.
Note to Hough’s Administrators v. Hunt, 15 Am. Dec., 573.
En el presente caso, no hay prueba de que el demandante fuera una persona de carácter débil. Es verdad que era anal-fabeta, y que tenía gran confianza en el padre de los dos hombres a favor de quienes hizo el traspaso. El demandante mis-mo niega haber tenido muchas transacciones con Alberto O’Neill, pero dice que por lo general, confiaba en Ulises Ló-pez Díaz, padre. No hay prueba de acto alguno por parte de este último, que baya afectado al demandante en el presente caso. El demandante, según lo demuestra la prueba, es un hombre de negocios, suficientemente astuto, para haber ad-quirido bienes considerables mediante sus propios esfuerzos. No se demostró que el demandante reposara una confianza especial en Alberto O’Neill, antes de esta transacción. La prueba en el presente caso, demuestra a lo sumo, una, tentativa de asustar al demandante para conseguir que otorgase la es-critura a favor de lós demandados; pero esto no constituye la intimidación a que se refiere la' ley, ni es fraude tampoco. El demandante no fué forzado ni amenazado con daño corporal, ni otra consecuencia alguna, que constituyera coacción o in-timidación.
Hemos estado considerando en parte- el presente caso, fun-dándonos en la teoría de la verdad de la declaración del de-mandante; pero nosotros creemos que la preponderancia de la prueba es contraria a la verdad de la teoría sostenida por el demandante en su demanda.
El demandante también alega que la escritura carecía de causa o consideración. El notario declara que el demandante confesó que había causa o consideración. El actor también consigna en su demanda, que le fueron ofrecidos unos paga-rés endosados por Ulises López, padre, y pagaderos a la orden del demandante, Este confiesa en su declaración, la entrega manual de los mismos. También declara que los ofreció a Ulises López, padre; pero no se demuestra que se han hecho dichos pagarés.
*49A falta de pruebas más positivas que éstas, debemos, en vista de la escritura pública, presumir la existencia de un completo acuerdo y consideración entre el demandante y los demandados, en cuanto a pagos. Hubo pruebas en el juicio, tendentes a demostrar que la propiedad en cuestión, valía más dinero, y nos inclinamos'a ser de la misma opinión del tribunal sentenciador, de que el proceder por parte del demandante, era debido a nueva reflexión, y que deseaba mejorar su situa-ción.
En el presente caso, era necesario reformar los autos, bo-rrando un gran número de repeticiones; pero la materia in-necesaria quedó incluida en el legajo, junto con otras repeti-ciones que no fueron borradas. El estado confuso de los' autos, y las voluminosas repeticiones de materias impertinen-tes, son en parte la causa de la demora habida en esta- deci-sión.
No encontrándose error alguno en la sentencia dictada por el tribunal inferior, debe confirmarse dicha sentencia, en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, MacLeary y del Toro.